[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION de APPEAL FROM FAMILY SUPPORT MAGISTRATE ORDERS ENTERED FEBRUARY 10, 1992
The court heard oral argument of this appeal on April 10, 1992. The court has read the transcript of the hearing held on February 10, 1992 before Family Support Magistrate Harris T. Lifshitz. The court has examined the financial affidavits.
The court finds no error in the cash support order entered.
The court can find no authority for the order to maintain life insurance and that order is vacated as to both parties.
HARRIGAN, J.